Teche Holding Company Bayou Vista Baton Rouge 1120 Jefferson Terrace Boulevard 206 Arlington Street Wal-Mart Neighborhood Market New Iberia, LA 70560-5780 Morgan City, LA70380-5977 9830 Old Hammond Highway PHONE (337) 560-7151 (985) 395-5244 Baton Rouge, LA70816-8251 FAX (337) 359-1831 (225) 926-7378 Lafayette New Iberia Broadmoor Breaux Bridge 1120 Jefferson Terrace Boulevard 5121 Johnston Street 1410 Rees Street New Iberia, LA70560-5780 Lafayette, LA70503-5157 Breaux Bridge, LA70517-3801 (337) 365-0366 (337) 981-1887 (337) 332-2149 Call Center (800) 897-0315 Lafayette Houma New Iberia Downtown 706 Barrow Street 529 N. Lewis Street 1001 Johnston Street Houma, LA70360-4702 New Iberia, LA70563-2015 Lafayette, LA70501-7809 (985) 868-8766 (337) 367-2516 (337) 232-6463 Houma New Iberia Lafayette 912 Grand Caillou Road 142 W. St. Peter Street 2200 W. Pinhook Road Houma, LA70363-5700 New Iberia, LA70560-3743 Lafayette, LA70508-3232 (985) 857-9990 (337) 364-5528 (337) 232-3419 Thibodaux Franklin Lafayette 921 Canal Boulevard 211 Willow Street Oil Center Thibodaux, LA70301-4505 Franklin, LA70538-6154 124 Heymann Blvd. (985) 446-6707 (337) 828-3212 Lafayette, LA70503- (337) 262-8746 Opelousas Franklin Drive-Thru 428 E. Landry Street 1823 Main Street Baton Rouge Opelousas, LA70570-6126 Franklin, LA70538-3130 3524 S. Sherwood Forest Boulevard (337) 942-5748 (337) 828-4177 Baton Rouge, LA70816-2232 (225) 293-0954 Eunice Morgan City 840 E. Laurel Avenue 1001 7th Street Baton Rouge Eunice, LA70535-3608 Morgan City, LA70380-1905 5063 Essen Lane (337) 457-9585 (985) 384-0653 Baton Rouge, LA70809 (225) 218-6930 www.teche.com Table of Contents President’s Message Selected Financial Data Business of the Bank - Business of the Company Summary of Quarterly Operating Results Market and Dividend Information Management's Discussion and Analysis of Financial Condition and Results of Operations Management’s Report Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets Consolidated Statements of Income Consolidated Statements of Stockholders' Equity Consolidated Statements of Cash Flows Notes to Consolidated Financial Statements Directors and Officers 2 3 4 5 6 7 8 9 SELECTED FINANCIAL DATA (Dollars in thousands, except per share data) At or for the Year Ended September 30, Assets $ Loans Receivable, Net Securities-Available for Sale Securities-Held to Maturity Cash and Cash Equivalents Deposits FHLB Advances Stockholders’ Equity SUMMARY OF OPERATIONS Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non-Interest Income Non-Interest Expense Income Before Income Taxes Income Tax Expense Net Income $ Basic Income per Common Share $ Diluted Income per Common Share $ Ratio of Equity to Assets % Book Value/Common Share $ Return on Average Assets % Return on Average Equity % Net Interest Margin % Non-Interest Expense/Average Assets % Non-Interest Income/Average Assets % Non-Performing Loans/Loans (1) % Allowance for Loan Losses/Total Loans % Dividend Payout Ratio % (1)Total loans net of allowance for loan losses 10 Business of the Bank Teche Federal Bank (the "Bank") attracts savings deposits from the general public and uses such deposits to originate primarily residential mortgage loans, commercial mortgage loans and consumer loans.Additionally, the Bank invests in mortgage-backed and investment securities. (See “Management Strategy” on page 10). The Bank serves the local banking needs of its primary market area, which presently includes twenty offices in the Louisiana Parishes of St. Mary, Iberia, Lafayette, St. Landry, St. Martin, Terrebonne, Lafourche and East Baton Rouge.The FDIC insures deposits at the Bank up to the maximum legal amount. Business of the Company Teche Holding Company (the "Company") is a Louisiana corporation organized in December 1994 at the direction of the Board of Directors of the Bank to acquire all of the capital stock that the Bank issued upon its conversion from the mutual to stock form of organization. Summary of Quarterly Operating Results Fiscal Year 2013 Fiscal Year 2012 First Second Third Fourth First Second Third Fourth (Amounts in thousands, except per share data) Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses - - Income before Income Taxes Net Income Basic Income per Common Share Diluted Income per Common Share 11 Market and Dividend Information The Company's common stock trades on theNYSE MKT under the symbol "TSH.”The following sets forth the high and low closing prices, period end closing price and cash dividends declared for the common stock for the last two fiscal years. Quarter ended Closing Price Period Cash Dividend High Low End Close Declared Date Declared December 31, 2011 $ November 30, 2011 March 31, 2012 $ February 23, 2012 June 30, 2012 $ May 24, 2012 September 30, 2012 $ August 22, 2012 December 31, 2012 $ November 28, 2012 March 31, 2013 $ ­$0.00 No Dividend June 30, 2013 $ May 23, 2013 September 30, 2013 $ August 29, 2013 According to the records of the Company's transfer agent, there were 402 stockholders of record at November 30, 2013.This number does not include any persons or entities that hold their stock in nominee or "street" name through various brokerage firms. As a bank holding company, the Company is subject to regulatory limitations on its ability to pay dividends.Under guidelines of the Board of Governors of the Federal Reserve System (the “Federal Reserve Board”), the Company is expected to serve as a “source of strength” for the Bank.Consistent with this policy, the Federal Reserve Board has stated that a bank holding company generally should not maintain a rate of cash dividends unless its net income available to common shareholders has been sufficient to fund such dividends, and the prospective rate of earnings retention is consistent with the bank holding company’s capital needs, asset quality and overall financial condition.In addition the Company's ability to pay dividends is substantially dependent upon the dividends it receives from the Bank.Under current regulations, the Bank is not permitted to pay dividends if its regulatory capital would thereby be reduced below (1) the amount then required for the liquidation account established in connection with the Bank's conversion from mutual to stock form, or (2) the regulatory capital requirements imposed by the Office of Financial Institutions (“OFI”) and Federal Deposit Insurance Corporation (“FDIC”).Capital distributions are also subject to certain limitations based on the Bank's net income.See Note 17 of Notes to Consolidated Financial Statements.The Bank's total capital at September 30, 2013 exceeded the amount required for its liquidation account and exceeded all regulatory capital requirements. 12 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS General The Private Securities Litigation Reform Act of 1995 contains safe harbor provisions regarding forward-looking statements.When used in this discussion, the words “believe”, “anticipates”, “contemplates”, “expects”, and similar expressions are intended to identify forward-looking statements.Such statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected.Those risks and uncertainties include changes in interest rates, risk associated with the effect of opening new branches, the ability to control costs and expenses, and general economic conditions.The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrences of unanticipated events. The Company's consolidated results of operations are primarily dependent on the Bank's net interest income, or the difference between the interest income earned on its loan, mortgage-backed securities and investment securities portfolios, and the interest expense paid on its savings deposits and other borrowings.Net interest income is affected not only by the difference between the yields earned on interest-earning assets and the costs incurred on interest-bearing liabilities, but also by the relative amounts of such interest-earning assets and interest-bearing liabilities. Other components of net income include: provisions for losses on loans and other assets, non-interest income (primarily, service charges on deposit accounts and other fees), and non-interest expenses (primarily, compensation and employee benefits, office occupancy expense, marketing expense and expenses associated with foreclosed real estate) and income taxes. Earnings of the Company also are significantly affected by economic and competitive conditions, particularly changes in interest rates, government policies and regulations of regulatory authorities. References to the "Company" herein, unless the context requires otherwise, refer to the Company and the Bank on a consolidated basis. Overview The Company’s net income increased to $8.7 million for fiscal 2013 as compared to $7.3 million for fiscal 2012 and $7.2 million for fiscal 2011.The increase was due primarily to a gain, net of taxes, of $1.3 million from the sale of $46.3 million in mortgage loans in the first fiscal quarter of 2013 along with a continued decline in loan loss provision which was offset by an increase in compensation and employee benefits.Net income for fiscal 2012 compared to fiscal 2011 was higher due to an increase in net interest income of $864,000 along with a decrease in the loan loss provision of $2.0 million offset somewhat by $2.6 million increase in non-interest expense.The Company’s total assets increased $4.7 million to $856.7 million at September 30, 2013 as compared to September 30, 2012 due to increases in commercial and consumer loans offset somewhat by decreases in mortgage loans, cash balances and security balances. Management Strategy Management's strategy has been to maximize earnings and profitability through steady growth while maintaining asset quality.The Bank's lending strategy has historically focused on the origination of traditional one- to four-family mortgage loans with the primary emphasis on single-family residences in the Bank's primary market area. Additionally, management emphasizes a “SmartGrowth” strategy that focuses on the origination of consumer loans (primarily home equity and mobile home loans), SmartMortgage loans, commercial loans and commercial real estate loans for retention in the Company’s loan portfolio.Smart mortgage loans are residential real estate loans that are underwritten to established Bank criteria, but may or may not conform to secondary market requirements. Smart mortgage loans comprised $113.6 million, or 16.6%, of the total loan portfolio. Consumer loans, commercial loans and commercial real estate loans generally have shorter terms to maturity and higher yields than residential real estate loans.While SmartMortgage loans, consumer loans, commercial loans, and commercial real estate loans have greater credit risk than conforming residential real estate loans, the Company believes its SmartGrowth strategy will have a favorable impact on the Company’s net interest margin, as well as assist in interest rate risk management.SmartGrowth also emphasizes growth in core deposits (primarily transaction accounts), which include demand deposits, NOW accounts, money market deposit accounts and savings accounts. 13 Asset and Liability Management Interest Rate Sensitivity Analysis. Net interest income, the primary component of the Bank's net income, is derived from the difference between the interest income on interest-earning assets and the interest expense of interest-bearing liabilities.The Bank has sought to manage its exposure to changes in interest rates by monitoring the effective maturities or re-pricing characteristics of its interest-earning assets and interest-bearing liabilities.The matching of the Bank's assets and liabilities may be analyzed by examining the extent to which its assets and liabilities are interest rate sensitive and by monitoring the expected effects of interest rate changes on its net interest income and economic value of equity. The ability to maximize net interest income is largely dependent upon achieving a positive interest rate spread that can be sustained during fluctuations in prevailing interest rates.The Bank is exposed to interest rate risk as a result of the difference in the maturity of interest-bearing liabilities and interest-earning assets and the volatility of interest rates.Because most deposit accounts react more quickly to market interest rate movements than do traditional mortgage loans due to their shorter terms to maturity, increases in interest rates may have an adverse effect on the Bank's earnings.Conversely, this same mismatch will generally benefit the Bank's earnings during periods of declining or stable interest rates. The Bank attempts to manage its interest rate exposure by shortening the maturities of its interest-earning assets by emphasizing adjustable rate mortgages ("ARMs"), periodically selling loans from the portfolio of long term fixed rate mortgages, originating shorter term loans such as residential construction, consumer, home equity and commercial loans and the investment of excess liquidity in purchased loans, adjustable rate mortgage-backed securities and other securities with relatively short terms to maturity.Furthermore, the Bank works to manage the interest rates it pays on deposits while maintaining a stable deposit base and providing quality services to its customers.In recent years, the Bank has used borrowings while continuing to rely primarily upon deposits as its source of funds.At September 30, 2013, the weighted average term to re-pricing of the Bank’s ARM loan and ARM mortgage-backed securities portfolio was approximately 30 months. In contrast, at September 30, 2013, $78.6 million of the Bank's certificate of deposit accounts and $398.2 million of the Bank's regular deposit accounts (e.g. demand, NOW, money market, savings), out of $650.8 million of total deposits, were scheduled to mature or re-price within one year or sooner. Management believes that it has adequate capital to accept a certain degree of interest rate risk. At September 30, 2013 the Bank was slightly liability sensitive which indicates that an increase in market interest rates would not have a material impact on earnings and market value. Rate/Volume Analysis. The table below sets forth certain information regarding changes in interest income and interest expense of the Bank for the periods indicated.For each category of interest-earning assets and interest-bearing liabilities, information is provided on changes attributable to (i) changes in volume (changes in average volume multiplied by old rate); (ii) changes in rates (changes in rate multiplied by old average volume); and (iii) the net change.The changes attributable to the combined impact of volume and rate have been allocated proportionately to the changes due to volume and the changes due to rate. September 30, September 30, 2013 vs. 2012 2012 vs. 2011 Increase (Decrease) Due to Increase (Decrease) Due to Volume Rate Net Volume Rate Net Interest-Earning Assets: Securities (1) $ ) $ ) $ ) $ $ ) $ ) Loans Receivable, Net ) Other Interest-Earning Assets (2) 28 ) Total Interest-Earning Assets ) Interest-Bearing Liabilities Deposits ) ) 18 ) ) FHLB Advances ) ) ) Total Interest-Bearing Liabilities ) Net Change in Net Interest Income $ $ ) $ ) $ ) $ (1)Includes investment securities and FHLB stock. (2)Includes certificates of deposit and other interest-bearing accounts. 14 Average Balance Sheet. The following table sets forth certain information relating to the Company's average balance sheet and reflects the average yield on assets and average cost of liabilities for the periods indicated.Such yields and costs are derived by dividing income or expenses by the average balance of assets or liabilities, respectively, for the periods presented.Average balances are derived from daily average balances. Year Ended September 30, Average Average Average Average Average Average Balance Interest Yield/Cost Balance Interest Yield/Cost Balance Interest Yield/Cost (Dollars in Thousands) Assets Interest-Earning Assets Securities (1) $ $ % $ $ % $ $ % Loans Receivable (2) (3) % % % Other Interest-Earning Assets (4) % % % Total Interest-Earning Assets $ % $ % $ % Non-Interest Earning Assets Total Assets $ $ $ Liabilities and Stockholders’Equity Interest-Bearing Liabilities NOW Accounts $ $ % $ $ % $ $ % Statement & Regular Savings
